                                                                                                                                                     t   •;;_
,'1,- .;,. . ,'If,                                                                                                                                   I ... )
   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                               UNITED STATES DISTRICT COU
                                                                            SOUTHERN DISTRICT OF CALIFORNIA                     SEP 1 9 2019
                                            United States of America
                                                                    V,


                           Jose Estanislao Callejas-Guzman                                          Case Number: 3:19-mj-23835

                                                                                                    Paul W. Blake
                                                                                                    Defendant's Attorney


 REGISTRATION NO. 89150298
 THE DEFENDANT:
  IZI pleaded guilty to count(s) 1 of Complaint
  •    was found guilty to count(s)
                                                                           ----------------------------
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                                           Nature of Offense                                                Count Number(s)
 8:1325                                                    ILLEGAL ENTRY (Misdemeanor)                                      1
  D The defendant has been found not guilty on count(s)
                                                   -------------------
  •     Count(s)
                                    -----------------
                                                      dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                           ,~-··""'.,_,.
                                                   '
                                                  •    ,
                                                                 TIME SERVED                  •    _ _ _ _ _ _ _ _ _ _ days

  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, - - ~ - - - - - - charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                  Thursday, September 19, 2019
                                                                                                  Date of Imposition of Sentence
           '~   .., ....,. '-~--- ~~-•~.~   -




 Received
                        DUSM                                                                       ONORABLE F. A. GOSSETT III
                                                                                                  UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                                                3:19-mj-23835
